Citation Nr: 1726263	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-24 626	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 6, 2012.

2.  Entitlement to service connection for a bilateral foot condition, to include pes planus.

3.  Entitlement to service connection for arthralgias.

4.  Entitlement to service connection for myalgias.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

6. Entitlement to an initial staged rating in excess of 50 percent for PTSD from January 6, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO in Muskogee, Oklahoma.  The Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) in June 2012. 

A December 2014 rating decision granted the Veteran service connection for a skin disorder (psoriasis).  Accordingly, the claim for service connection for a skin disorder is no longer in appellate status before the Board.

In February 2016, the Board remanded the claims for additional development, including the entitlement TDIU as this issue was raised by the record as part of the higher initial rating claim for PTSD.    

In January 2017, the RO granted service connection for migraine headaches and scar of the left forearm.  The rating action resulted in the Veteran having a total rating.  It is also considered a complete grant of migraine headache claim, and this issue is no longer on appeal.   

In March 2017, the Veteran, through his representative, requested that the claims remaining on appeal be withdrawn.  

In May 2017, the Board sent the Veteran a letter notifying him that the VLJ who conducted the June 2012 videoconference hearing had retired.  The same month he responded that he did not want another hearing and wanted to withdraw the remaining claims on appeal.  


FINDING OF FACT

On March 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 6, 2012 is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral foot condition, to include pes planus, is dismissed.

The appeal as to the issue of entitlement to arthralgias is dismissed.

The appeal as to the issue of entitlement to myalgias is dismissed

The appeal as to the issue of entitlement to a TDIU is dismissed.

The appeal as to the issue of entitlement to an initial staged rating in excess of 50 percent for PTSD from January 6, 2012 is dismissed.



		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


